Citation Nr: 1105166	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from July 1992 to October 1992, 
and from    May 1995 to August 2003.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

A hearing was held before a Decision Review Officer (DRO) at the 
RO in             May 2009, and a transcript of that proceeding 
is of record. During the hearing,       the Veteran withdrew from 
appellate consideration a then pending claim for   service 
connection for tinnitus. Testimony was presented on the instant 
matter on appeal, amongst other issues.

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 
3.103(c)(2) (2010) requires that the DRO who chairs a hearing 
fulfill two duties to comply with the above regulation. These 
duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked. Here, the most recent DRO hearing this case 
noted the basis of the prior determination and noted  the 
elements of the claim that were lacking to substantiate the claim 
for benefits.   In addition, the DRO sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim. Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing. By contrast,                    the 
hearing focused on the elements necessary to substantiate the 
claim and                the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits. As such, the 
Board finds that, consistent with Bryant, the DRO complied with 
the duties set forth in         38 C.F.R. § 3.103(c)(2) and that 
the Board can adjudicate the claim based on the current record.

The Veteran previously also had requested a videoconference 
hearing before a Veterans Law Judge (VLJ) of the Board. However, 
by August 2010 correspondence he withdrew this hearing request, 
and indicated that he wanted his claim adjudicated and considered 
based on the existing evidence of record.  

Through a May 2010 rating decision, the RO granted other pending 
claims for service connection for sleep apnea, and for an 
acquired psychiatric disorder.          The Veteran has not 
appealed from the initial assigned ratings or effective dates, 
and hence these claims have been resolved. Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.	By an April 2004 rating decision, the RO denied the Veteran's 
original claim for service connection for a right shoulder 
condition.

2.	Since that initial rating decision, no additional evidence has 
been received which relates to an unestablished fact necessary to 
substantiate the previously denied claim. 


CONCLUSIONS OF LAW

1.	The April 2004 RO rating decision which denied service 
connection for a right shoulder condition became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201 (2010).

2.	New and material evidence has not been received to reopen the 
previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the notice 
to be provided in connection with a petition to reopen, requiring 
that VA provide a claim-specific and comprehensive definition of 
"new and material" evidence.

Through VCAA notice correspondence dated from December 2007 and 
July 2008, the RO informed the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The 
notice correspondence also provided a clear definition of "new 
and material" evidence.

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.           See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the 
initial VCAA notice correspondence was issued in advance of the 
adjudication of the Veteran's petition to reopen by a June 2008 
RO rating decision, and thus did comport with the definition of 
timely notice. Meanwhile, the subsequent notice dated July 2008 
obviously did not meet this same standard. This notwithstanding, 
the Veteran has had the opportunity to respond to this most 
recent VCAA correspondence before issuance of the May 2010 
Supplemental SOC (SSOC) continuing the denial of his claim. 
Following issuance of the July 2008 notice, there is no 
indication of any further available information or evidence to 
obtain to support the Veteran's claims. Thus, the Veteran has had 
the full opportunity to participate in the adjudication of these 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining extensive VA outpatient 
treatment records. At this stage in the development of the 
Veteran's claim, when considering a petition to reopen service 
connection, there is no concommittant duty on VA's part to afford 
the claimant a VA Compensation and Pension examination absent 
initial presentation of new and material evidence. See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2010). In furtherance of his claim, the 
Veteran has provided several personal statements, and testimony 
during a DRO hearing. The record as it stands includes sufficient 
competent evidence to decide the claim. Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Analysis

The RO by an April 2004 rating decision denied the Veteran's 
original claim for service connection for a right shoulder 
condition. The decision at that time took into consideration 
evidence comprised of service treatment records (STRs), and a VA 
medical examination. The conclusion of the RO was that the 
Veteran while he had some post-service right shoulder pathology, 
nonetheless did not manifest a right shoulder disability with a 
causal relationship to his military service. There was no 
competent evidence to prove that his more recent shoulder 
difficulties were the product of in-service injury -- and this 
notwithstanding that there was limited indication of a right 
shoulder problem during service. There simply was no convincing 
evidence linking the past and present problems. Consequently, the 
claim was denied for absence of a causal nexus to military 
service. The Veteran did not initiate an appeal within one-year 
therefrom, and hence the April 2004 rating decision became final 
and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R.  §§ 
3.104(a), 20.200, 20.201. 

The Veteran filed a petition to reopen the previously denied 
claim in          December 2007.

When, as here, a claim to reopen is presented under section 5108, 
VA must first determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material. 38 U.S.C.A. § 5108; 38 C.F.R.         § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Having objectively considered the additional items of evidence 
that have been associated with the record since the RO's prior 
April 2004 rating decision,               the Board finds that 
none provide new and material evidence to reopen                    
the Veteran's claim. 

As stated, the claim for service connection for a right shoulder 
condition was denied for lack of proof of in-service incurrence, 
i.e., a causal nexus to service.                   The presence 
of a causal nexus to service is an essential element to establish 
service connection. See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); Hickson, supra. See, 
too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). The newly 
received evidence in this case does not show the requisite 
finding of a causal nexus to service.

There are records of VA outpatient treatment dated from July 2005 
to March 2010 that have been obtained, which upon careful 
consideration do not provide support for the deficient element of 
a causal nexus to service. There is indication of relevant 
diagnosis and treatment of a right shoulder disorder through a 
November 2008 VA medical consultation. Upon clinical evaluation, 
the Veteran was prescribed a course of rehabilitative physical 
therapy. Overall, however, the scope of this November 2008 health 
record is squarely focused upon current treatment, and not 
resolving the etiology of right shoulder pathology. Notably, 
there is reference to the Veteran's statement that the "original 
injury in 2001 occurred with pain after playing racquetball with 
pain into [the] right neck and top of shoulder." Significantly, 
though, this statement is categorized under his "subjective" 
medical history.              For evidentiary purposes, it 
represents the Veteran's own commentary, and not the opinion of 
his treating VA physician. See, e.g., LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (information simply recorded by a medical 
examiner, unenhanced by additional comment by that examiner, does 
not on its own constitute competent medical evidence). Indeed, 
the VA physician never offered his own medical opinion on what 
caused a right shoulder disorder, including whether there was any 
etiological relationship to military service. Similarly, 
subsequent VA outpatient treatment records continue to refer to 
incidents of right shoulder and neck pain,          but do not 
discuss or attempt to objectively resolve the etiology of the 
Veteran's right shoulder condition. In short, the VA outpatient 
treatment history corroborates the likelihood of a current 
claimed right shoulder disability, yet it does not help 
substantiate the essential requirement that this medical 
condition is service-related. 

The remainder of the medical evidence associated with the record 
since April 2004 is of comparatively lesser relevance to 
determining the etiology of a right shoulder condition. The RO 
has obtained copies of the Veteran's STRs, which are essentially 
cumulative of his existing service records on file, and hence do 
not offer any plausible likelihood of substantiating his claim. 
Meanwhile, the report of a          January 2008 VA Compensation 
and Pension examination pertains to claimed         left ankle 
and hypertensive conditions, and has no relevance to right 
shoulder pathology.  

Also considered is the lay testimony of record, in the form of 
statements from both the Veteran and his spouse, alleging that 
his right shoulder problems are incidental to in-service injury. 
While the Board recognizes the sincerity of the assertions           
set forth therein, generally at the reopening stage a lay 
witness' statement is not sufficient to meet the element of a 
causal nexus to service. See Moray v. Brown,      5 Vet. App. 
211, 214 (1993) (a claimant's lay testimony does not comprise a 
basis to reopen a claim where the determinative issue is that 
involving medical causation). Rather, these assertions are 
primarily duplicative of that which was already alleged when the 
April 2004 rating decision was originally issued by            
the RO. See e.g., Untalan v. Nicholson, 20 Vet. App. 467 (2006) 
(the presentation of new arguments based on evidence already of 
record as of the previous decision does not constitute new 
evidence). What this means is that if the Veteran wishes to prove 
the existence of a causal nexus to service in any future 
instance, that some concrete medical pronouncement to this effect 
will be necessary. His mere assertions in this regard, while 
relevant, simply cannot under the law be considered adequate to 
reopen his claim.

Accordingly, since the criteria for new and material evidence to 
reopen service connection for a right shoulder condition have not 
been met, the benefit-of-the-doubt doctrine does not apply, and 
the petition to reopen must be denied.             See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).   


ORDER

The petition to reopen a claim for service connection for a right 
shoulder condition is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


